Citation Nr: 0305095	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  95-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel






INTRODUCTION

The veteran retired from the U.S. Air Force in August 1972 
with over 25 years of active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a compensable evaluation for 
service-connected bilateral hearing loss.  The veteran 
subsequently perfected this appeal.

In October 2001, this case was remanded for additional 
development.  At that time, the Board referred claims for 
service connection for an ear disability and for an increased 
evaluation for a low back disability to the RO.  On review of 
the claims folder, it does not appear that these claims are 
currently being considered and therefore, they are again 
referred to the RO for the appropriate action.  

During the pendency of this appeal, the RO increased the 
veteran's evaluation to 10 percent effective October 7, 2002.  
The case has since returned to the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and to assist and has 
obtained all evidence necessary for an equitable disposition 
of the veteran's appeal.

2.  In May 1994, the veteran's bilateral hearing loss was 
manifested by average puretone thresholds of 50 bilaterally.  
Speech recognition ability was 92 percent in the right ear 
and 96 percent in the left ear.

3.  On October 7, 2002, the veteran's bilateral hearing loss 
was manifested by average puretone thresholds of 60 
bilaterally.  Speech recognition ability was 80 percent 
bilaterally.

4.  The veteran has not submitted evidence tending to show 
that his service-connected hearing loss requires frequent 
hospitalizations or causes marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSIONS OF LAW

1.  For the period prior to October 7, 2002, the criteria for 
a compensable evaluation for bilateral hearing loss are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87 
Diagnostic Codes 6100, 6101 (1998); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86 (2002).

2.  For the period beginning October 7, 2002, the criteria 
for an evaluation in excess of 10 percent are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the laws and regulations 
regarding the evaluation of service-connected hearing loss in 
the April 1995 statement of the case (SOC), the September 
1995 supplemental statement of the case (SSOC), and the 
October 2002 SSOC.  These documents also advised him of the 
evidence of record and of the reasons and bases for denial.  
The veteran was advised of the enactment of the VCAA in the 
October 2001 Board remand and by letter dated in September 
2002.  The veteran has been apprised of the information or 
evidence that is needed, what evidence he is responsible for 
providing, and what evidence VA will obtain.  In connection 
with his claim, the veteran has submitted private medical 
records.  VA outpatient records have also been associated 
with the claims folder.  In keeping with the duty to assist, 
the veteran was provided VA examinations in May 1994 and 
October 2002.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran was originally granted service connection for 
bilateral hearing loss in September 1972 and assigned a 
noncompensable evaluation effective September 1, 1972.  In 
January 1994, the veteran requested an increased evaluation 
for his hearing loss.  In October 2002, the evaluation was 
increased to 10 percent effective October 7, 2002.

In May 1994, the veteran underwent a VA audiological 
examination.  He reported difficulty understanding speech 
"at all times" and indicated that his hearing has 
progressively worsened.  Puretone thresholds in the right ear 
at 1000, 2000, 3000, and 4000 Hertz were 35, 40, 60, and 65 
respectively.  Puretone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hertz were 35, 40, 65, and 60 
respectively.  Average puretone thresholds, in decibels, were 
50 in the right ear and 50 in the left ear.  Maryland CNC 
speech discrimination testing revealed speech recognition 
ability of 92 percent in the right ear and 96 percent in the 
left ear.  

A June 1995 letter from Dr. Kenneth Walker indicates that the 
veteran's hearing loss has been progressive and demonstrates 
a high frequency sensorineural loss with reasonable cochlear 
reserve from a discrimination standpoint.  Records from Dr. 
Walker for the period from May 1995 to December 2001 indicate 
treatment for progressive hearing loss and include audiograms 
dated in May 1995, June 1995 and December 2001. 

VA evaluation in March 1999 indicated a mild sloping to 
severe loss in both ears.  Speech discrimination was good in 
both ears.  VA evaluation in April 2000 indicated a mild 
sloping to profound loss in both ears.  Speech discrimination 
was noted to be excellent.  There was no significant change 
since the last evaluation.  VA evaluation in October 2001 
indicated a mild sloping to severe sensorineural hearing loss 
in both ears, but no significant change was noted when 
compared to previous evaluations.  

VA evaluation on October 2, 2002 indicated a moderate to 
severe sensorineural hearing loss in both ears.  Puretone 
thresholds in the right ear at 1000, 2000, 3000 and 4000 
Hertz were 60, 60, 70 and 80 respectively.  Puretone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 60, 60, X, and 65 respectively.  Average puretone 
thresholds in the right ear is 68.  Speech discrimination was 
92 percent in the right ear and 84 percent in the left ear, 
reported as excellent in the right ear and good in the left 
ear.  Due to the age of the veteran's hearing aids, new 
amplification was selected.  
 
The veteran underwent a VA compensation and pension 
examination on October 7, 2002.  Audiological test results 
revealed moderate to severe sensorineural hearing loss with 
good word recognition ability in both ears.  Test results 
were judged to be valid and reliable.  Puretone thresholds in 
the right ear at 1000, 2000, 3000, and 4000 Hertz were 50, 
60, 70, and 60 respectively.  Puretone thresholds in the left 
ear at 1000, 2000, 3000 and 4000 Hertz were 45, 60, 70 and 65 
respectively.  Average puretone thresholds, in decibels, were 
60 bilaterally.  Speech discrimination testing revealed 
speech recognition ability of 80 percent bilaterally.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to VA's rating schedule, the VA ascertained the 
severity of the veteran's bilateral hearing loss pursuant to 
38 C.F.R. § 4.85.  The assignment of a disability rating for 
hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board notes that effective June 10, 1999, the criteria 
for evaluating hearing impairment were changed.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board is therefore required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted.  The Board 
notes that as the differences between the former criteria and 
the revised criteria for evaluating hearing impairment are 
relatively minor, the veteran would not be prejudiced by 
applying the new regulations in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under both the former and the revised criteria, evaluations 
for defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by puretone audiometry tests.  38 
C.F.R. § 4.85 (1998), (2002). Puretone threshold average is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2002).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  38 C.F.R. § 4.85 (1998), (2002).

Under the revised criteria, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2002).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2002).

The Board notes, however, that the revised criteria may not 
be applied earlier than the effective date of the revised 
regulations.  38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see VAOPGCPREC 3-2000 (2000).  
Thus, the revised criteria under Diagnostic Code 6100 are not 
applicable prior to June 10, 1999, the effective date of 
revision.

Under the criteria in effect prior to June 10, 1999, as of 
the May 1994 VA examination, the veteran had level I hearing 
in both ears.  See 38 C.F.R. § 4.87, Table VI (1998).  
Applying the relevant numeric designations to Table VII, the 
evaluation for hearing impairment is noncompensable.  
38 C.F.R. § 4.87, Diagnostic Code 6100 (1998).

The record contains various audiograms from the veteran's 
private physician, Dr. Walker.  Examinations for hearing 
impairment for VA purposes must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a) (2002).  The private audiograms do 
not indicate the Maryland CNC was used for speech 
discrimination testing.  As such, these results are not 
adequate for rating purposes.  

VA annual examination in March 1999 revealed a mild sloping 
to severe loss in both ears and speech discrimination was 
reported as good.  Puretone thresholds and speech 
discrimination test results were not set forth and this 
evaluation is not adequate for rating purposes.  See 
38 C.F.R. § 4.85(a), (d) (2002).

As discussed, the criteria for evaluating hearing impairment 
were amended effective June 10, 1999.  The veteran underwent 
annual VA evaluations in April 2000 and October 2001.  These 
evaluations evidenced mild sloping to severe/profound 
sensorineural hearing loss in both ears.  However, the April 
2000 evaluation did not set forth the puretone thresholds or 
speech discrimination results and the October 2001 evaluation 
did not set forth the puretone thresholds for the 4 specified 
frequencies.  As such, these evaluations are not adequate for 
rating purposes.  See 38 C.F.R. § 4.85(a), (d) (2002).

Considering the results of the October 7, 2002 VA 
examination, under Table VI the veteran has level IV hearing 
in both ears.  Applying the relevant numeric designations to 
Table VII, the evaluation for hearing impairment is 10 
percent and an evaluation in excess of 10 percent is not 
warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2002).

The October 7, 2002 VA examination did not evidence an 
exceptional pattern of hearing impairment.  See 38 C.F.R. 
§ 4.86(a) (2002).  However, it appears that the veteran 
underwent a VA evaluation 5 days prior that revealed puretone 
thresholds in excess of 55 decibels at all 4 specified 
frequencies in the right ear.  Puretone thresholds were not 
provided for all 4 specified frequencies in the left ear and 
as previously discussed, the October 2, 2002 evaluation is 
not adequate for rating purposes.  See 38 C.F.R. § 4.85(a), 
(d) (2002).  Notwithstanding, as this evaluation was in such 
close proximity to the October 7, 2002 examination, the Board 
will grant the veteran the benefit of the doubt and consider 
whether the use of a numeric designation based only on the 
puretone threshold average for the right ear would result in 
a higher evaluation.  Based on the October 2, 2002 
evaluation, average puretone thresholds in the right ear were 
68 and the application of Table VIa indicates level V 
hearing.  Applying the relevant numeric designations (level 
IV hearing in the left ear and level V hearing in the right 
ear), the evaluation for hearing impairment remains 10 
percent.

As the preponderance of the evidence is against the claim for 
a compensable evaluation prior to October 7, 2002 and for an 
evaluation in excess of 10 percent beginning October 7, 2002, 
the reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for this condition and 
there is no indication that his service-connected bilateral 
hearing loss has a marked interference with employment beyond 
that contemplated in the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).



ORDER

A compensable evaluation for the veteran's bilateral hearing 
loss for the period prior to October 7, 2002 is denied.

An evaluation in excess of 10 percent for the veteran's 
bilateral hearing loss for the period beginning October 7, 
2002 is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

